PER CURIAM.
The petitioner was found to have violated provisions of the Florida elections law, and civil fines were assessed against him. While we conclude that the findings of the Florida Elections Commission were without error, it is apparent that civil fines were imposed for violations that occurred prior to the time such authority was granted the Commission. Section 106.265, Florida Statutes (1977), authorizing the imposition of civil fines became effective on January 1, 1978, and most of petitioner’s violations occurred prior thereto and the fines levied on each such violation individually set forth.
Accordingly, the petition for writ of cer-tiorari is granted and the provisions of the order of January 24, 1978, assessing civil penalties for violations occurring prior to January 1, 1978, are quashed; and the Respondent, Florida Elections Commission, is hereby directed to conduct further proceedings in accord with the terms of this opinion.
DOWNEY, C. J., and ANSTEAD and LETTS, JJ., concur.